Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances after two urinalysis tests resulted in positive readings for the presence of cannabinoids. Petitioner challenges the determination of his guilt on the ground that it was not supported by substantial evidence. We disagree. Among the evidence presented against petitioner at his disciplinary hearing was documentation relating to the positive results of the urinalysis tests, the misbehavior report and the testimony of the correction officer who conducted the tests and authored the report. This was sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Bonilla v Coombe, 221 AD2d 782, lv denied 87 NY2d 807). We have examined petitioner’s remaining contentions, including his assertions that the storage and testing of his urine samples were not in accordance with the procedures set forth in 7 NYCRR 1020.4, and find them to be without merit.
Mikoll, J. P., Mercure, White, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.